Conviction of operating a lottery was authorized by evidence.
                         DECIDED APRIL 10, 1942.
The defendant was convicted of operating a lottery. As stated in his brief, the defendant excepted to the overruling of his certiorari "on the ground that the evidence was and is not sufficient in law to authorize a conviction, and has not excepted to any errors committed by the trial court in its charge and rulings." The State's evidence disclosed that the officers trailed the defendant and another, who were riding in an automobile, about one o'clock in the daytime. One officer ran them into the curbing, one officer held the other person, and the other officer chased the defendant (who threw a sack away down on a railroad bank), and finally caught him. The officers went back and got the sack and found lottery tickets therein. This was sufficient to authorize the conviction of the defendant. Mack
v. State, 65 Ga. App. 812 (16 S.E.2d 519); Morrow v.State, 63 Ga. App. 264 (10 S.E.2d 762). The defendant contends that the seizure of the lottery tickets was illegal, and that the judgment should be reversed. The point was not made before the trial judge, or in the petition for certiorari; and therefore the question is not properly before this court. Britt
v. State, 65 Ga. App. 812 (16 S.E.2d 523). The judge did not err in overruling the certiorari.
Judgment affirmed. Broyles C. J., and Gardner, J., concur. *Page 269